Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed July 01, 2022 has been entered. 
The objection to the disclosure is withdrawn in response to the amendment to the specification.
Claim 14 no longer invokes 35 U.S.C. § 112(f) due to the amendment to the claims.
The rejection made under 35 U.S.C. § 112(b) is withdrawn in response to the amendment to the claims.
With regard to the rejections made under 35 U.S.C. §§ 102(a)(2) and 103, Applicant has invoked a prior art exception under 35 U.S.C. 102(b)(2)(C), by establishing common ownership between the instant application and U.S. Patent Application Publication 20210366163 (published from Application Serial No. 16/997551) not later than the effective filing date of the claimed invention of the instant application.  While Applicant’s statement does not explicitly include the phrase, “not later than the effective filing date of the claimed invention in Application X” (see MPEP 717.02(a)I.B.), Applicant has demonstrated this fact by showing that both the instant application and Application Serial No. 16/997551 were subject to an obligation of assignment to the same person, not later than the effective filing date of the claimed invention in the instant application.   U.S. Patent Application Publication 20210366163 has therefore been eliminated as prior art, and the rejections relying on it are withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires dynamically selecting a tracking area based on a position of the anchor point of the ticker, wherein the tracking area is an image area in the target object, and generating the sticker based on the display area, the tracking area, and the resource of the sticker.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 14 and 19 recite analogous limitations.  Claims 2-13 depend from claim 1, and claims 15-18 depend from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20200177823 to Zhu et al. teaches extracting facial coordinates of facial organs in a video image using facial recognition, and adding a special effect to a corresponding location based on the facial coordinates.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665